Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2005

Wright v. Philadelphia
Precedential or Non-Precedential: Precedential

Docket No. 03-1633




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wright v. Philadelphia" (2005). 2005 Decisions. Paper 923.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/923


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT




                                No. 03-1633


                   KIMBERLY MARNELL WRIGHT

                                     v.

 CITY OF PHILADELPHIA; DANIEL HEENEY; DENISE O’MALLEY

                                Appellants.


             On Appeal from the United States District Court
for the United States District Court for the Eastern District of Pennsylvania
                           (D.C. No. 01-cv-6160)
               Magistrate Judge: Honorable M. Faith Angell




                        Argued September 27, 2004


       Before: RENDELL, FUENTES, and SMITH, Circuit Judges.

                            (Filed June 6, 2005)




                                  ORDER




AND NOW , this 9th day of June, 2005, upon consideration of the record, it is
ORDERED that “Magistrate Judge: Honorable M. Faith Angell” be inserted in lieu of

“District Judge: Honorable Norma L. Shapiro” in both the opinion and judgment. It is

FURTHER ORDERED that in the event that the word appellants is misspelled that it be

corrected to “appellants” in all places in the opinion and judgment.”




                                                 /s/ Julio M. Fuentes
                                                 Circuit Judge




DATED: June 9, 2005